DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 AND 01/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  “a flank of the recess” in line 5 of the claim should be --the flank of the recess--.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one radially outwardly pointing projection in the recess that engages with an inner side of the guide tube and which is adapted to prevent a rotation of the guide tube relative to the guide bush as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “it” in line 13 of the claim that is not clear if the applicant is referring to the dip rod, the spring or other member.  Appropriate correction is required.  
Regarding claim 11, the claim recites “this end of the guide tube” in line 4 of the claim that is not clear which end of the guide tube the applicant is referring to.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lars (DE 102014210001 A1) in view of Asa et al. (US 2007/0187199 A1). 
Regarding claim 1, Lars discloses an actuator comprising: 
a first connection unit (24) for connecting the actuator to a first parent assembly; 
a second connection unit (26) for connecting the actuator to a second parent assembly; 
a spring (28) arranged between the first (24) and the second (26) connection unit whose length is variable depending on a change in a distance between the first connection unit (24) and the second connection unit (26); 
a guide tube (32) which is arranged within the spring (28) and, at least translationally, fixedly connected to the first connection unit (24); and 
a dip rod (34), which is arranged within the spring (28) which is, at least translationally, fixedly connected to the second connection unit (26) and which is adapted to be displaceable relative to the guide tube (32) such that it dips into the guide tube, wherein the dip rod (34) is mounted in a guide bush (36) which, at an end of the guide tube facing away from the first connection unit (24), is at least partially arranged in the guide tube and which is fixedly connected to the guide tube.  
Lars discloses all of the claimed limitations as set forth above including the guide bush (36) but fails to disclose a recess of the guide bush running in a circumferential direction of the guide bush and that the guide tube comprises a tapering end wherein the tapering end of the guide tube is accommodated in the recess of the guide bush.  However, Asa et al. discloses a similar assembly (1) comprising: a guide tube (2) including a guide bush (the combination of 21, 9 and 14) having a recess (23a) of the guide bush (the combination of 21, 9 and 14) running in a circumferential direction of the guide bush and that the guide tube comprises a tapering end (note the end portion of the guide tube 2 coupled to the guide bush 21 as shown in fig. 1) wherein the tapering end of the guide tube is accommodated in the recess of the guide bush.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the guide bush and the guide tube of Lars as taught by Asa et al. will improve the sealing, guiding and connecting of the members and prevent the members from being damaged.  
Re-claim 2, Lars in view of Asa et al. discloses a flank of the recess of the guide bush arranged closer to the first connection unit has a shallower transition from an outer circumference of the guide bush to a bottom of the recess than a flank of the recess arranged farther away from the first connection unit (note the tapering wall of the recess 23a of the guide bush 21 as shown in fig. 1 of Asa et al.).
Re-claim 3, Lars in view of Asa et al. discloses the transition between the outer circumference of the guide bush and the flank of the recess arranged closer to the first connection unit has an angle except for the angle to be ranging from 10.degree. to 45.degree., in particular from 20.degree. to 35.degree..  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application modify the angle to be ranging from 10.degree. to 45.degree., in particular from 20.degree. to 35.degree. as recited in the claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as such range of angle will provide smooth connecting of the members.     
Re-claim 4, Lars in view of Asa et al. discloses the transition between the outer circumference of the guide bush and the flank of the recess arranged farther away from the first connection unit has an angle except for the angle to be ranging from 80.degree. to 100.degree., in particular 90.degree..  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application modify the angle to be ranging from 80.degree. to 100.degree., in particular 90.degree. as recited in the claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as such range of angle will provide smooth connecting of the members.     
Re-claim 5, Lars in view of Asa et al. discloses the guide tube (2) has on its inner circumference at least one radially inwardly pointing projection (note the projections of the guide tube 2 adjacent to the recesses 9a and 12c as shown in fig. 1 of Asa et al.).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the guide tube of Lars to provide projections as taught by Asa et al. will improve the sealing, guiding and connecting of the members and prevent the members from being damaged.   
Re-claim 6, Lars in view of Asa et al. discloses the at least one projection extends parallel to a longitudinal axis of the guide tube (note the projections of the guide tube 2 adjacent to the recesses 9a and 12c as shown in fig. 1 of Asa et al.).
Re-claim 7, Lars in view of Asa et al. discloses the projection is integrally formed with the guide tube (note the projections of the guide tube 2 adjacent to the recesses 9a and 12c as shown in fig. 1 of Asa et al.).
Re-claim 9, Lars in view of Asa et al. discloses a portion of the guide bush adjacent to an end of the guide bush facing the first connection unit has a smaller outer circumference than a portion of the guide bush adjacent to an end of the guide bush facing the second connection unit (note the end portion 23 of the guide bush 21 having a smaller outer circumference than the end portion 22 of the guide bush as shown in fig. 1 of Asa et al.).
Re-claim 12, Lars in view of Asa et al. discloses an outer circumference of the end of the guide tube facing away from the first connection unit is substantially uniform along the circumferential direction of the guide tube (note the end portion of the guide tube 2 adjacent to the guide bush 21 as shown in fig. 1 of Asa et al).
Re-claim 13, Lars in view of Asa et al. discloses the guide bush (note the combination of 21, 9 and 14 as shown in fig. 1 of Asa et al. ) comprises at its end facing the first connection unit a chamfer running around an outer circumference (note the chamfer end portion of the guide bush portion 14 of Asa et al.).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lars (DE 102014210001 A1) in view of Asa et al. (US 2007/0187199 A1), and further in view of Maruoka (US 5,165,324), or Koichi (CN 111684172 B). 
Regarding claim 8, the modified assembly of Lars discloses all claimed limitations as set forth above but fails to disclose in the recess of the guide bush, at least one radially outwardly pointing projection is arranged which engages with an inner side of the guide tube and which is adapted to prevent a rotation of the guide tube relative to the guide bush.  However, each of Maruoka and Koichi discloses a similar assembly comprising a guide bush having at least one radially outwardly pointing projection in a recess that engages with an inner side of a guide tube and which is adapted to prevent a rotation of the guide tube relative to the guide bush (note the projection 11a and 11b of Maruoka and the projection 84 of Koichi).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the guide bush and the guide tube of Lars as taught by each of Maruoka and Koichi will improve the sealing, guiding and connecting of the members and prevent the members from being damaged and come loose.  

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lars (DE 102014210001 A1) in view of Asa et al. (US 2007/0187199 A1), and further in view of Mark (WO 2016037628 A1)
Regarding claim 10, the modified assembly of Lars discloses all claimed limitations as set forth above but fails to disclose a portion of the guide tube accommodated in the recess of the guide bush has a greater wall thickness than a portion of the guide tube surrounding an end of the guide bush facing the first connection unit as recited in the claim.  However, Mark discloses a similar assembly comprising a portion of a guide tube (12 in fig. 2) accommodated in a recess (54) of a guide bush (36) has a greater wall thickness than a portion (12) of the guide tube surrounding an end (48) of the guide bush (36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the guide bush and the guide tube of Lars as taught by Mark will improve the sealing, guiding and connecting of the members and prevent the members from being damaged and come loose.  

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lars (DE 102014210001 A1) in view of Asa et al. (US 2007/0187199 A1), and further in view of Koichi (CN 111684172 B)
Regarding claim 11, the modified assembly of Lars discloses all claimed limitations as set forth above fails to disclose the end of the guide tube facing away from the first connection unit has a smaller outer circumference than a portion of the guide bush adjoining this end of the guide tube.  However, Koichi discloses a similar assembly comprising a guide tube (20), a guide bush (80), wherein an end of the guide tube facing away from a first connection unit (24) has a smaller outer circumference than a portion (83 in fig. 12) of the guide bush (80) adjoining this end of the guide tube (20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the guide bush and the guide tube of Lars as taught by Koichi will improve the sealing, guiding and connecting of the members and prevent the members from being damaged.  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lars (DE 102014210001 A1) in view of Asa et al. (US 2007/0187199 A1), and further in view of Jian (CN 207278730 U)
Regarding claim 14, the modified assembly of Lars discloses the guide bush but fails to disclose the guide bush is formed from a plastic, in particular of PE, POM, or PA as recited in the claim.  However, Jian discloses a similar assembly comprising a guide bush (10) made of polyethylene material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the guide bush of Lars as taught by Jian since polyethylene material has excellent mechanical properties and thus prolongs the service life of the guide bush and will further improve the sealing, guiding and connecting of the members and prevent the members from being damaged.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657